Black, J.
(for reversal). Convinced that our four-man majority as it stood last fall was wrong (National-Standard Company v. Department of Treasury [1970], 384 Mich 184) and that our former view of statutory “surplus” was eminently right,* I agree with Judge Quinn when he wrote, for Division 2 (United Airlines, Inc., v. Department of Treasury, 29 Mich App 242, 247):
“Plaintiff’s second attack on the computation of its 1967 franchise fee relates to ‘reserve for deferred federal income taxes’. Plaintiff does not include this item in surplus. Defendant insists it shall be included in surplus. In National-Standard Company v. Department of Treasury (1970), 384 Mich 184, a majority of the Supreme Court has finally laid to rest this long-controverted issue. For the purpose of computing the Michigan franchise fee, ‘reserve for deferred federal income taxes’ is included in surplus, except in the case of public utilities.” (Appeal to the Supreme Court dismissed November 9, 1971 for want of a substantial Federal question; 40 LW 3210.)
This means that my vote must be cast to reverse. So cast.
*437T. M. Kavanagh, C. J., and Adams, T. E. Brennan, T. Gr. Kavanagh, Swainson, and Williams, JJ., concurred with Black, J.

 The cases are cited and reviewed in the opinion below, 25 Mich App 522.